DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2021 and 01/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
This application claims priority under 35 U.S.C. § 119(e) to: U.S. Provisional Patent Application No. 62/872,419 filed on July 10, 2019; U.S. Provisional Patent Application No. 62/912,349 filed on October 8, 2019; and U.S. Provisional Patent Application No. 62/969,773 filed on February 4, 2020.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7, 11 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract ideas as explained in the step 2A, Prong I analysis below. This judicial exception is not integrated into a practical application as explained in Step 2A, Prong 2 analysis below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained in Step 2B analysis below.

Step 2A, prong 1, of the 2019 Guidance, first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes).  84 Fed. Reg. at 52–54.
The system claim of claim 1 is directed to “identify, … a peak of the received signals in a current time slot”, “determine whether the peak in the current time slot corresponds to a tracked target based on comparing a location of the peak in the current time slot with a location of a peak corresponding to the tracked target in a previous time slot as a function of a movement speed threshold”,  and “in response to a determination that the peak in the current time slot corresponds to the tracked target, update tracking information for the tracked target associated with the peak in the current time slot” which can be categorized as processes performed in the mind with the aid of a computer – and, although not as convenient, pencil and paper.  The Examiner notes that there exists commercially available software, e.g. Matlab®, for performing two-dimensional Fourier transforms and outputting range-Doppler maps.  
At issue is whether a person could mentally keep track of a target based on “a function of a movement speed threshold.”  This issue depends on the broadest reasonable interpretation of “function of a movement speed threshold.”  For example, the issue is whether threshold refers to a precise number or a general category, e.g. fast, faster, etc.  The specification does not provide for an explicit definition, thus the broadest reasonable interpretation of the claim includes a general category of slow, fast, faster, etc., wherein the function could simply be an inequality, e.g. “faster than.”  This would be analogous to a person watching two runners at a distance and being able to distinguish and/or tack said two runners based on the two different runners running 
Claim 11 is a method claim with similar limitations to that of claim 1.     
Step 2A, Prong 2:
Step 2A, prong 2, of the 2019 Guidance, next analyzes whether claim 1 recites additional elements that individually or in combination integrate the judicial exception into a practical application.  2019 Guidance, 84 Fed. Reg. at 53–55.  The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field.  Id. at 55; MPEP § 2106.05(a).
In addition to reciting the above-noted abstract ideas, the issue is whether the claims as a whole including various additional elements integrate the abstract ideas into a practical application.  In other words, do the claims as a whole produce any meaningful limits, i.e. improvement in technology?  
The identification of a target, e.g. peak, is determined and improved based on tracking wherein the identifying comprises, “determining whether the peak in the current time slot corresponds to a tracked target based on comparing a location of the peak in the current time slot with a location of a peak corresponding to the tracked target in a previous time slot as a function of a movement speed threshold.”  See 
The additional limitations are “a radar receiver”, “a processor operably connected to a radar transceiver,” “based on signal received through the radar transceiver” in claim 1 and similar language in claim 11.  
The radar transceiver is cited at a high level of generality thus the use of signal received by the transceiver is simply treated as data retrieval and data manipulation/processing and therefore considered extra-solution activity.  But for the recitation of a processor, the claimed subject matter as broadly claimed is still considered a mental process that can be performed in the mind (emphasis added).  See Intellectual Ventures I LLC v. Symantc Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016).  
The combined use a transceiver and a processor to identify and track an object to maintain identification is conventional.  None of the additional limitations provide a meaningful limit on the claimed invention.  The additional limitations are directed to data gathering and data processing which is an extra-solution activity.  The fact that the transceiver is coupled to a processor is also conventional in that the radar can send received data to a processor for further processing. 
Step 2B:
Under step 2B of the 2019 Guidance, the issue is whether the claims adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  84 Fed. Reg. at 56; MPEP § 2106.05(d). 
The issue is whether the claims as a whole including the additional limitations, as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  In other words, the issue is whether the additional elements in combination (as well as 
The use of radar with a processor is conventional because in order to process a radar signal via a processor it is necessary to transmit and receive a radar signal.  
“The processor 240 can include one or more processors or other processing devices. The processor 240 can execute instructions that are stored in the memory 260, such as the OS 261 in order to control the overall operation of the electronic device 200.”  See Spec. Para. 72.  The specification does not offer any particulars regarding the computer/unit to distinguish said computer/unit from any other general purpose computer.  
It is conventional for a radar to distinguish signals of interest, e.g. targets, from noise via a signal-to-noise threshold and to distinguish signals of interest from clutter via Doppler/MTI filters.  It is conventional for a processor to process radar data including producing a radar-Doppler map in order to improve resolution wherein the map contains time/range indexes and Doppler/velocity indexes.  Tracking is a conventional technique that is used to trace a target’s path which improves the radar’s ability to stay “locked” on the target.  In other words, once a target is identified and tracked, the probability of continuously identifying the target has been improved because the radar already “knows” there is a target at that location or general area.  Thus, the specific limitations alone or in combination do not amount to an inventive concept.  
Dependent claims 7 and 17 either further define the abstract ideas recited in claim 1 or add limitations which recite abstract ideas similar to the ones addressed above.  Therefore, claims 7 and 17 are rejected under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter.
Claim 7 is directed to identifying peak power in a range-Doppler map which can be visually done and thus considered a process that can be performed in the mind.  Generation of an index is broadly interpreted as selecting an index which can also be performed in the mind.  Claim 17 has similar language.  
In summary, claims 1, 7, 11 and 17 are rejected under 35 USC 101.  
Examiner’s Comment
The Examiner interprets index as referring to the Doppler/velocity bin number.  See claims 7 and 17.  The Examiner interprets tap as an index referring to the range/time bin number.  See Spec. Para. 240 (citing “the third dimension may correspond to the delay tap index (which can be translated to the measurement of range or equivalently the time of flight of the received signal).”).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9, 11, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Santra (US 2020/0116850) published April 16, 2020, filed October 16, 2018.
As to claim 1 and 11, Santra discloses an electronic device, the electronic device comprising
a radar transceiver (Fig. 1 item 102 see also Para. 30 “Method 300 may be implemented, for example, by millimeter-wave radar 102.”); and 
a processor operably connected to the radar transceiver (Fig. 1 item 104), 
the processor configured to: 
identify, based on signals received through the radar transceiver, a peak of the received signals in a current time slot (Para. 39 “A peak at an index (x.sub.i,y.sub.j) of the range-Doppler map is associated with a target present at range R.sub.i and traveling with Doppler velocity ν.sub.j, where range R.sub.i corresponds with bin i of the range bins, and Doppler velocity ν.sub.j corresponds with bin j of the Doppler velocity bins.” Fig. 3 items 310 and 320), 
determine whether the peak in the current time slot corresponds to a tracked target based on comparing a location of the peak in the current time slot with a location of a peak corresponding to the tracked target in a previous time slot as a function of a movement speed threshold (Para. 66 “compared with historic tracks … Each identified target, then, may be associated with a track in which the last reported range and Doppler velocity are closest to it” see also Para 37 “range bins adjacent to the bin exhibiting a peak are also associated with a target to account for possible errors in the range bin identification (e.g., one bin before and one bin after the range bin exhibiting the peak, two bins before and two bins after the range bin exhibiting the peak, etc.).” see also Para. 44 “The Doppler frequency f.sub.d may result in a change in amplitude and phase of intermediate frequency signal S.sub.IF over slow time. Thus, it is possible to estimate the velocity ν by performing an FFT along the slow time and comparing the peaks of the FFT with a threshold,” see also 
in response to a determination that the peak in the current time slot corresponds to the tracked target, update tracking information for the tracked target associated with the peak in the current time slot (Para. 67 “If no track has a range and Doppler velocity that are close enough to a particular identified track … a new track is created.”  See also Para. 68 “Tracks not associated with identified target … may be cancelled.”).
As to claims 7 and 17, Santra discloses the electronic device of claim 1 and method of claim 11, wherein the processor is further configured to: identify an index of Doppler bin that includes a higher power than other Doppler bins in a range Doppler map at an index of the identified peak (the peak as taught by Santra, see Para. 36 “for bins containing values greater than the threshold, a peak f.sub.p is identified by scanning the range bin vector from, e.g., left to right, and by detecting a negative slope from adjacent bins.”, and the power as taught by Santra, e.g. Para. 47 “SNR”.  Note that SNR is a well-known equation wherein the radar return is proportional to power.); and 
generate the index of Doppler (Para. 54 “kth Doppler bin has the peak”).
As to claims 9 and 19, Santra discloses the electronic device of claim 1 and method of claim 11, wherein the processor is further configured to: identify, based on the received signal through the radar transceiver, a plurality of peaks in the received signals to detect a plurality of targets; perform Doppler estimation based on the identified peaks of the received signals to identify corresponding locations of the detected targets, respectively (Para. 66 “Each identified target, then, may be associated with a track in which the last reported range and Doppler velocity are closest to it.”); 
identify, based on a threshold (Para. 36 “targets are identified during step 308 using a peak searching algorithm that compares the value of each bin with a threshold.” See also Para. 69 
a closest moving target that includes a shortest distance among others of the detected targets (Para. 66 ‘Each identified target, then, may be associated with a track in which the last reported range and Doppler velocity are closest to it.”); and 
determine the closest moving target for tracking in the received signals (Para. 66. “tracked target … closest to it.”  See also Para. 70 “lower than the threshold” see also Para 71 “a prediction of an angle of arrival change for each identified target is generated based on an estimate of tangential velocity…”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being obvious over Santra in view of Taylor (US 4,137,532).
As to claims 2 and 12, Santra teaches the electronic device of claim 1 and method of claim 11, wherein the processor is further configured to: obtain, based on a range of a tap (Para. 33 “round trip delay” see also Para. 3 “time delay” see also Para. 40 “, a range-Doppler index is identified during step 322 for each target”), the received signals to detect the tracked target 
compute, based on the received signals, a range Doppler map including a two-dimensional (2D) map comprising a distance and a speed associated with the tap (Para. 40); and 
 (Santra only describes filtering in general terms.  See Para. 27).
In the same field of endeavor, Taylor teaches “The filters referred to a filter No. 1 and filter No. 2 are assumed to respond to zero velocity echoes are used in conjunction with a CFAR system … completely blank the outputs therefrom in ground clutter areas.  This can be accomplished, for example, by a conventional form of clutter map well known in the art (5:55-61, Fig. 3).”  
In view of the teachings Taylor, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply filtering as taught by Talyor to the teachings of range-Doppler data in Santra in order to blank out the clutter thereby improving the signal-to-noise quality of the range-Doppler spectrum.  
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being obvious over Santra in view of Taylor and in further view of Cook (US 2011/0025546).
As to claims 3 and 13, Santra in view of Taylor does not teach the electronic device of claim 2 and method of claim 12, wherein the processor is further configured to: determine a compensation coefficient based on the tap; and compensate, based on the determined compensation coefficient, for signal artifacts in the received signals before computing the range Doppler map.
In the same field of endeavor, Cook teaches “The clutter reference phase shift is measured or calculated at 602-8, and used to calculate a sensor motion compensation coefficient 
In view of the teachings of Cook, it would have been obvious to a person having ordinary skill in the art to apply motion compensation coefficients to the radar data as taught by Santra in view of Taylor in order to reduce the effects of motion thereby improving the signal-to-noise and resolution of the radar data.  
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being obvious over Santra in view of Falk (US 2007/0247351).
As to claims 5 and 15, Santra teaches the electronic device of claim 1 and method of claim 11, wherein to identify the peak, the processor is further configured to: 
compute a range profile from a range Doppler map based on a threshold that is determined based on a noise floor estimation (Para. 49 “SNR threshold”); 
See Para. 27); and 
obtain the peak from remaining set of taps in the computed range profile (Para. 4 “by selecting a peak in the first range-Doppler map or the second range-Doppler map”).
In the same field of endeavor, Falk teaches “Referring to FIG. 2, the detector 22 in FIG. 1 has a threshold that eliminates the noise in the averaged correlated signals 21, and allows only signals above the threshold to pass (Para. 72).”
In view of the teachings of Falk, it would have been obvious to a person having ordinary skill in the art to remove signals, e.g. noise, that fall below a noise signal in order to improve the 
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being obvious over Santra in view of Falk and in further view of Luebbert (US 2015/0331098).
As to claims 6 and 16, Santra in view of Falk does not teach the electronic device of claim 5 and method of claim 15, .
Luebbert teaches a rank-order filter that determines a noise floor based on a median.  See Luebbert Para. 25.  This filter is also based on a range profile as seen in Fig. 1 of Luebbert.
In view of the teachings of Luebbert, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the noise filtering as taught by Santra in view of Falk wherein the median of the noise floor of a range profile is determined in order to determine an appropriate noise floor so that the noise can be filtered out each of the range profiles in the range-Doppler matrix as taught by Santra in view of Falk to optimize signal-to-noise.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being obvious over Santra in view of Alland (US 2009/0085800).
As to claims 10 and 20, Santra teaches the electronic device of Claim 9 and method of claim 19, where[in] the processor is further configured to: perform a  (Para. 77 the radar uses phase to determine azimuth); 
estimate, based on the range Azimuth map, corresponding angles of the detected targets, respectively
identify, based on the threshold, the closest moving target that includes a shortest angular distance the other detected targets (Para. 72 “the difference in angle of arrival estimated in step 802 and the previous angle of arrival is lower than an angle threshold (see step 806)” see also Para. 69-71); and 
determine to track the closest moving target (Para. 69-72 as already cited).
Santra teaches sound to perform beamforming instead of radar.  See Para. 77.  
In same field of endeavor, Alland teaches “The processor 14 then forms a ranging FFT, a range cutoff, a Doppler FFT, and a digital beam forming FFT to transform the data from each receive subarray 16B into range-Doppler-angle bins, as illustrated in FIG. 6.”  Please also refer to Fig. 5.  
In view of the teachings of Alland, it would have been obvious to a person of ordinary skill in the art to apply beamforming techniques in order to transform the Doppler-Range map/matrix as taught by Santra into a range-Doppler-Azimuth map as taught by Alland thereby further improving resolution by adding an a third dimension.  Moreover, the radar as taught by Santra in view of Alland is now performing the beamforming instead of sound thereby reducing number of sensors needed.  
Allowable Subject Matter
Claims 4, 8, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 14,the prior art does not teach the electronic device of claim 3 and method of claim 13, wherein the processor is further configured to: identify the tap as a reference tap at a vicinity of leakage tap based on comparison of an amplitude of the tap with an amplitude of an adjacent tap; determine, using the reference tap, the compensation coefficient as a ratio of complex impulse response (CIR); and determine a validity of compensation based on a variation of the compensation coefficient, wherein to compensate for the signal artifacts, the processor is further configured to apply the compensation coefficient to the CIR to generate a compensated CIR.
Regarding claims 8 and 18, Flacke teaches “After detection of the targets in the standard mode the method switches to a precision mode, in which the distance measuring range of the radar sensor is adapted to the target surroundings detected in the standard mode.”  Flacke does not teach a second mode having a higher sampling rate than the first mode.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648